Pemberton, J.
— The appellant was convicted by a jury of the crime of being a jointist. The testimony shows that three paid investigators purchased liquor for themselves and others, at various times, at the boarding and rooming house of appellant. It is the contention of appellant that the testimony of these paid investigators, commonly known as stool-pigeons, being contradicted by appellant and his witnesses, is not sufficient to sustain the verdict.
The weight of this evidence and the credibility of these witnesses were questions for the jury to determine. State v. Kichinko, 122 Wash. 251, 210 Pac. 364; State v. Hessel, 112 Wash. 53, 191 Pac. 637.
The judgment is affirmed.
Main, C. J., Fullerton, Parker, and Tolman, JJ., concur.